DETAILED ACTION
Election/Restrictions
Applicant’s election without specifying traverse of a single method in the reply filed on 8/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL. 
The elected species read upon claims 54-55, 57-72 and 74-75.  Claims 56 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54-55, 57-61, 71-72 and 74-75 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 54 and 71 are drawn to a method of administering one or more pharmaceutical compositions comprising naltrexone and bupropion to a patient in need thereof, wherein:
“the one or more pharmaceutical compositions are not administered in combination with a high-fat meal to avoid an increase in AUC and Cmax for naltrexone of about 2.1-fold and about 3.7-fold, respectively” (claim 54);
“the one or more pharmaceutical compositions are not administered in combination with a high-fat meal to (1) avoid an increase in AUC and Cmax for naltrexone of about 2.1-fold and about 3.7-fold, respectively and (2) avoid an increase in AUC and Cmax for bupropion of about 1.8-fold and about 1.4-fold, respectively (claim 71).
The claims are indefinite because it is unclear whether:
(a)	the one or more pharmaceutical compositions can be administered in combination with a high-fat meal, so long as said administration in combination with a high-fat meal is not carried out with the intent of avoiding the specified increase in AUC and Cmax as recited by the claims; or
(b)	the one or more pharmaceutical compositions cannot be administered in combination with a high-fat meal, wherein said administration absent combination with a high-fat meal necessarily avoids the specified increase in AUC and Cmax as recited by the claims. 
The claims are unclear because a reasonably skilled artisan could not ascertain the metes and bounds of the claims.
Claims 71-72 and 74-75 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 71 recites a method of administering one or more “unit dosage forms each comprising a sustained release formulation of naltrexone… and a sustained release formulation of bupropion… wherein the one or more pharmaceutical compositions are not administered in combination with a high fat meal”.  The reference to “one of more pharmaceutical compositions” is not supported by the preceding language reciting “one or more unit dosage forms”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 54-55, 57, 59-68, 70-72 and 74 are rejected under 35 U.S.C. 102(b) as being anticipated by Wilcox et al (Addict Behav 35(3):229-234, 2010 – published online 10/31/2009).
Claims 54 and 71 (drafted independently) are each drawn to a method of administering naltrexone and bupropion to a patient in need thereof (more specifically, not for the treatment of weight loss (claims 57 and 74) and, even more specifically, as an aid for smoking cessation treatment (claims 55 and 72)), the method comprising:
orally administering one or more pharmaceutical compositions/unit dosage forms comprising a sustained release formulation of naltrexone (in an amount of about 8 mg to about 32 mg per day); and a sustained release formulation of bupropion (in an amount of about 90 mg to about 360 mg per day) to a patient in need thereof;
wherein the one or more pharmaceutical compositions are not administered in combination with a high-fat meal to avoid an increase in AUC and Cmax for naltrexone of about 2.1-fold and about 3.7-fold, respectively (and, as further recited by claims 61 and 71, to avoid an increase in AUC and Cmax for bupropion of about 1.8-fold and about 1.4-fold, respectively).
Claim Interpretation: the recitation that the one or more pharmaceutical compositions are not administered in combination with a high-fat meal to avoid an increase(s) in AUC and Cmax is understood as limiting the administration of the pharmaceutical composition(s) only to the extent that said pharmaceutical composition(s) is not administered in combination with a high-fat meal with the intent of avoiding the specified increase(s) in AUC and Cmax as recited by the claims, but can otherwise be administered in combination with a high-fat meal.
Basis of the Rejection: Wilcox et al teach administering “[a] combination of sustained release (SR) naltrexone (32 mg/day) and bupropion SR (360 mg/day)… for the treatment of smoking cessation and mitigation of nicotine withdrawal and weight gain” to “[t]hirty overweight or obese” (Abstract), i.e., a patient having “a body mass index (BMI) > 27 and < 45 kg/m2” (Page 230, Column 1), and report that “[i]n overweight or obese smokers, naltrexone/bupropion combination therapy… was associated with decreased nicotine use, limited nicotine withdrawal symptoms, and no significant weight gain” (Abstract).
As such, Wilcox et al explicitly teach the instantly claimed method of administering naltrexone SR (32 mg/day) and bupropion SR (360 mg/day) to a patient as an aid for smoking cessation treatment (and not for the treatment of weight loss).  And since Wilcox et al do not specify any intent of avoiding an increase in AUC and Cmax, it is irrelevant whether the administration of naltrexone/bupropion is in combination with a high fat meal.
Accordingly, claims 55-55, 57, 61, 71-72 and 74 are anticipated.
Claim 59 is drawn to the method of claim 54 wherein the sustained release formulation of naltrexone is a non-sequestered sustained release formulation.
Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art methods are substantially identical and there is nothing to suggest that the sustained release formulation of naltrexone administered according to the method of Wilcox et al is a sequestered sustained release formulation.  As such, absent evidence to the contrary, it is asserted that sustained release formulation of naltrexone administered according to the method of Wilcox et al is a non-sequestered sustained release formulation, as recited by claim 59 (see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on”).
Accordingly, claim 59 is also anticipated.
Claim 60 is drawn to the method of claim 59 wherein at least 50% of the naltrexone is released within 24 hours of administration.
For largely the same reasons as discussed above regarding claim 59, it is asserted (absent evidence to the contrary) that administration of the pharmaceutical composition comprising naltrexone SR/bupropion SR according to the method of Wilcox et al would release at least 50% of the naltrexone within 24 hours of administration.  As noted by the court in Hoffer v. Microsoft Corp. (405 F.3d 1326 (Fed. Cir. 2005)), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ' l Ass ' n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003))
Accordingly, claim 60 is also anticipated.
Claim 62 is drawn to the method of claim 54 wherein the one or more pharmaceutical compositions are administered according to a daily treatment schedule comprising:
about 8 mg naltrexone and about 90 mg bupropion for the first week of treatment;
about 16 mg naltrexone and about 180 mg bupropion for the second week of treatment;
about 24 mg naltrexone and about 270 mg bupropion for the third week of treatment; and
about 32 mg naltrexone and about 360 mg bupropion for the fourth and any subsequant weeks of treatment.
Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)… as follows:  1 tablet in the morning during Week 1, 1 tablet in the morning and 1 tablet in the evening during Week 2, 2 tablets in morning and 1 tablet in evening during Week 3, and 2 tablets BID thereafter” (Page 230, Column 1).
Accordingly, claim 62 is also anticipated.
Claims 63-64 are drawn to the method of claim 54, wherein the one or more pharmaceutical compositions comprise a plurality of tablets each comprising about 8 mg of naltrexone and about 90 mg of bupropion (claim 63), more specifically administered as two tablets twice daily (claim 64).
As discussed above, Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)… as … 2 tablets BID” (Page 230, Column 1).
Accordingly, claims 63-64 are also anticipated.
Claims 65-66 are drawn to the method of claim 54 – wherein claim 54 recites a method of administering “one or more pharmaceutical compositions comprising a sustained release formulation of naltrexone or a pharmaceutically acceptable salt thereof and a sustained release formulation of bupropion or a pharmaceutically acceptable salt thereof” – wherein, as recited by claims 65-66 “the naltrexone salt comprises naltrexone hydrochloride” (claim 65) and/or “the bupropion salt comprises bupropion hydrochloride” (claim 66).
As such, claims 65 and 66 further limit the pharmaceutically acceptable salts of claim 54 without requiring said limitation.  
Accordingly, claims 65-66 are also anticipated.
Claims 67-68 and 70 are drawn to the method of claim 54, wherein the one or more pharmaceutical compositions are administered in a single oral unit dosage form (claim 67), more specifically administered two or more times per day (claim 64), in the form of a tablet (claim 70).
As discussed above, Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)… as … 2 tablets BID” (Page 230, Column 1).
Accordingly, claims 67-68 and 70 are also anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 58 and 75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilcox et al (Addict Behav 35(3):229-234, 2010 – published online 10/31/2009).
Claims 58 and 75 are drawn to the method of claims 58 and 71, respectively, wherein the patient has a BMI of less than 25 kg/m2.
As discussed above, Wilcox et al teach administering “[a] combination of sustained release (SR) naltrexone (32 mg/day) and bupropion SR (360 mg/day)… for the treatment of smoking cessation and mitigation of nicotine withdrawal and weight gain” to “[t]hirty overweight or obese” (Abstract), i.e., a patient having “a body mass index (BMI) > 27 and < 45 kg/m2” (Page 230, Column 1), and report that “[i]n overweight or obese smokers, naltrexone/bupropion combination therapy… was associated with decreased nicotine use, limited nicotine withdrawal symptoms, and no significant weight gain” (Abstract). 
As such, the method of Wilcox et al differs from the instantly claimed method in that the patients treated according to Wilcox et al do not have a BMI of less than 25 kg/m2.
Yet, as further taught by Wilcox et al, although “[c]igarette smoking is the country’s leading preventable cause of death” (Page 229, Column 1), “weight gain [is a] common deterrent to smoking cessation, and post-cessation weight gain has been associated with relapse” (Page 229, Column 2).   As such, Wilcox et al suggest “the potential effects of naltrexone/bupropion combination therapy for smoking cessation may… relevant… for subjects where concerns about weight gain are an obstacle to nicotine cessation” (Page 233, Column 2).
Based on the foregoing, a person of ordinary skill in the art would have found it obvious to apply to the method of Wilcox et al “for the treatment of smoking cessation and mitigation of nicotine withdrawal and weight gain” (Abstract) to any patient “where concerns about weight gain are an obstacle to nicotine cessation” (Page 233, Column 2), including those patients having a BMI of less than 25 kg/m2.
Accordingly, claims 58 and 75 are rejected as prima facie obvious.
Claim 69 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilcox et al (Addict Behav 35(3):229-234, 2010 – published online 10/31/2009) as applied to claims 54-55, 57, 59-68, 70-72 and 74 above, in further view of McKinney et al (US 2007/0281021).
Claim 69 is drawn to the method of claim 67 (which depends from claim 54), wherein the single oral unit dosage form comprising naltrexone SR + bupropion SR which is administered is a capsule.
As discussed above, Wilcox et al teach administration of “a combined formulation of natrexone SR (8 mg)/bupropion SR (90 mg)” as a “tablet” (Page 230, Column 1).
As such, the method of Wilcox et al differs from the instantly claimed method in that Wilcox et al does not teach administration of the single oral unit dosage form comprising naltrexone SR + bupropion SR as a capsule.
  Yet, McKinney et al teach “[a] sustained-release oral dosage form of naltrexone… [which] may be administered with another compound” (Abstract), in particular a “[n]altrexone SR/bupropion SR… capsule” (Paragraph 0128).
It would have been prima facie obvious to substitute one known naltrexone SR/bupropion SR dosage form (i.e., a capsule, as taught by McKinney et al) in place of the naltrexone SR/bupropion tablet taught by Wilcox et al (see Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Accordingly, claim 69 is also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54, 59-68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,248,123.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘123 claims similarly recite a method comprising administering naltrexone (32 mg/day) and bupropion (360 mg/day) – more specifically according to the regimen of instant claim 62 (claim 10) in sustained release (claim 11).
Claims 54, 58-61, 63-68, 71 and 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,231,962.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘962 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion  (about 30 to about 400 mg/day) – more specifically, in sustained release (claim 8).
Claims 54, 57-71 and 74-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,307,376.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘376 claims similarly recite a method comprising administering naltrexone (about 8 mg/day) and bupropion  (90 mg/day) according to the regimen of instant claim 62, as a single oral dosage unit (claim 4) as a tablet or capsule (claim 5) in multiple doses (claims 3, 6, 7 and 8) in sustained release form (claim 9).
Claims 54, 59-68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,322,121.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘121 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion (about 30 to about 500 mg/day) – more specifically according to the regimen of instant claim 62 (claim 6) in sustained release (claim 7).
Claims 54, 59-68 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,033,543.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘543 claims similarly recite a method comprising administering naltrexone (about 4 to about 50 mg/day) and bupropion (about 30 to about 500 mg/day) – more specifically according to the regimen of instant claim 62 (claim 12) in sustained release (claim 13).
Claims 54, 57-71 and 74-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of EACH of U.S. Patent Nos. 10,403,170, 11,139,056 and 11,279,544.
Each of the identified patents similarly teach methods comprising administering naltrexone SR/bupropion SR as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611